           Case 1:18-cv-01636-LGS Document 34 Filed 02/14/19 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X              2/14/2019
                                                              :
 WILLIE MENDEZ,                                               :
                                              Plaintiff,      :
                                                              :   18 Civ. 1636 (LGS)
                            -against-                         :
                                                              :       ORDER
 JBIRD ONE LLC, et al.,                                       :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, this is a wage and hour case under the Fair Labor Standards Act, 29 U.S.C.

§ 201, et seq. (“FLSA”) and the New York Labor Law § 190, et seq. (Dkt. No. 1)

        WHEREAS, on July 19, 2018, the parties informed the Court that they had reached an

agreement regarding all terms of settlement and “anticipate[d] full execution of the settlement

agreement within one week.” (Dkt. No. 23)

        WHEREAS, the parties requested until August 9, 2018, to file their joint application for

approval of the settlement agreement, pursuant to Cheeks v. Freeport Pancake House, Inc., 796

F.3d 199 (2d Cir. 2015). The Court granted the parties’ application. (Dkt. Nos. 23 & 24)

        WHEREAS, on August 9, 2018, counsel for Plaintiff stated that although Defendants had

signed the settlement agreement, counsel had been unable to obtain Plaintiff’s signature.

Counsel stated that Plaintiff’s parents had informed him that Plaintiff was in the Dominican

Republic, and that there was no specific return date. Counsel requested that the deadline for the

parties to file their Cheeks materials be extended to September 5, 2018. (Dkt. No. 25)

        WHEREAS, the Court granted the extension. (Dkt. No. 26)

        WHEREAS, on September 4, 2018, counsel for Plaintiff informed the Court that Plaintiff

still had not signed the settlement agreement because he remained in the Dominican Republic,
          Case 1:18-cv-01636-LGS Document 34 Filed 02/14/19 Page 2 of 7



without a reliable means of communication. Counsel stated that he had repeatedly tried to

contact Plaintiff by his last known address and cellular telephone number, to no avail. Plaintiff

requested that the deadline for the parties to file their Cheeks materials be extended to October 9,

2018. (Dkt. No. 27)

        WHEREAS, the Court granted the extension. (Dkt. No. 28)

        WHEREAS, the parties did not file their Cheeks materials by October 9, 2018.

        WHEREAS, on October 12, 2018, the Court scheduled a conference for October 23,

2018, to restore the case to a litigation track. The Court stated that if the parties filed their

Cheeks materials by October 19, 2018, the conference would be cancelled. (Dkt. No. 29)

        WHEREAS, on October 18, 2018, counsel for Plaintiff informed the Court that Plaintiff

was still in the Dominican Republic and therefore unable to sign the settlement agreement.

Counsel said that he was able to reach Plaintiff by telephone, and that Plaintiff stated his

intention to return to New York City during the first week of December 2018 for the specific

purpose of signing the settlement agreement. The parties requested that the Court grant a “final

extension” of the deadline for filing Cheeks materials to December 14, 2018. (Dkt. No. 30)

        WHEREAS, the Court granted the extension. The Court adjourned the conference to

December 20, 2018, and stated that if the parties filed their Cheeks materials by December 14,

2018, the conference would be cancelled. (Dkt. No. 31)

        WHEREAS, the parties did not file their Cheeks materials by December 14, 2018.

        WHEREAS, on December 17, 2018, counsel for Plaintiff informed the Court that since

counsel’s telephone call with Plaintiff, he had “not received any communication from Plaintiff.”

(Dkt. No. 32)
            Case 1:18-cv-01636-LGS Document 34 Filed 02/14/19 Page 3 of 7



          WHEREAS, on December 20, 2018, a status conference was held. At the conference,

counsel stated that he understood Plaintiff to still be in the Dominican Republic. Counsel further

stated that he had attempted to contact Plaintiff by telephone and certified mail without success.

Counsel stated that he could not represent to the Court when Plaintiff would return to the United

States.

          WHEREAS, the Court granted a final extension of the deadline for the parties to file their

Cheeks materials, to February 14, 2019, at 11:00 a.m. The Court ordered Plaintiff, at that date

and time, to show cause why the case should not be dismissed for failure to prosecute. The

Court stated that if the parties’ Cheeks materials were filed before the time of the show cause

hearing, the Court’s Order would be vacated and the hearing cancelled. (Dkt. No. 33)

          WHEREAS, on February 14, 2019, at 11:00 a.m., a show cause hearing was held, and

counsel for Plaintiff was given an opportunity to be heard. Counsel confirmed that Plaintiff had

again failed to sign the settlement agreement and the parties therefore had not filed their Cheeks

materials. It is hereby

          ORDERED that this action is DISMISSED without prejudice. Federal Rule of Civil

Procedure 41(b) provides that a court may dismiss an action “[i]f the plaintiff fails to prosecute.”

Fed. R. Civ. P. 41(b). “A district court considering a Rule 41(b) dismissal must weigh five

factors: (1) the duration of the plaintiff’s failure to comply with the court order, (2) whether

plaintiff was on notice that failure to comply would result in dismissal, (3) whether the

defendants are likely to be prejudiced by further delay in the proceedings, (4) a balancing of the

court’s interest in managing its docket with the plaintiff’s interest in receiving a fair chance to be

heard, and (5) whether the judge has adequately considered a sanction less drastic than

dismissal.” Baptiste v. Sommers, 768 F.3d 212, 216 (2d Cir. 2014) (quoting Lucas v. Miles, 84
          Case 1:18-cv-01636-LGS Document 34 Filed 02/14/19 Page 4 of 7



F.3d 532, 535 (2d Cir. 1996); accord Short v. City of New York, No. 15 Civ. 6465, 2018 WL

6618818, at *1 (S.D.N.Y. Dec. 18, 2018). “No single factor is generally dispositive.” Baptiste,

768 F.3d at 216; accord Razzano v. Remsenburg-Speonk Union Free Sch. Dist., No. 17-775-cv,

2018 WL 4520123, at *1 (2d Cir. 2018) (summary order). “Rule 41(b) . . . gives the district

court authority to dismiss a plaintiff’s case sua sponte for failure to prosecute.” LeSane v. Hall’s

Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001); accord Williams v. City of New York, No.

17 Civ. 5676, 2018 WL 4042108, at *1 (S.D.N.Y. Aug. 23, 2018).

        The first factor, the duration of Plaintiff’s failure to comply with court orders, weighs in

favor of dismissal. The parties were initially ordered to file their Cheeks materials by August 9,

2018 -- over six months ago. In that time, no progress whatsoever has been made in obtaining

Plaintiff’s signature. This is a significant delay for purposes of Rule 41(b). See Morris v.

Porter, No. 10 Civ. 2404, 2011 WL 3665378, at *2 (S.D.N.Y. Aug. 19, 2011) (“[T]he plaintiff

has failed to execute a settlement agreement with [the defendant] and dismiss his complaint

voluntarily, leaving this case at a standstill for approximately six months. Hence, the Court finds

that the first factor weighs in favor of dismissal.”); see also Estevez v. Consol. Bus Transit, Inc.,

No. 15 Civ. 7634, 2018 WL 1737135, at *2 (S.D.N.Y. Jan. 25, 2018) (holding that plaintiff’s

non-compliance and lack of communication with the court for a period of five months weighed

in favor of dismissal); Osborn v. Montgomery, No. 15 Civ. 9730, 2018 WL 2059944, at *3

(S.D.N.Y. Apr. 6, 2018) (“Plaintiff has gone incommunicado since September 17, 2017. This

has stalled the case for at least five months, a duration of sufficient significance so as to tip in

favor of dismissal as a matter of law.”), report and recommendation adopted, 2018 WL 2059842

(S.D.N.Y. May 1, 2018). See generally George v. Roberts, No. 17 Civ. 3684, 2018 WL

1517203, at *6 n.7 (S.D.N.Y. Mar. 26, 2018) (“Courts within this Circuit have found that a
          Case 1:18-cv-01636-LGS Document 34 Filed 02/14/19 Page 5 of 7



plaintiff’s inactivity for a period of six months to almost two years is sufficient to dismiss a

complaint for failure to prosecute.”).

       The second factor, whether Plaintiff was on notice that failure to comply would result in

dismissal, weighs in favor of dismissal. On December 20, 2018, the Court notified counsel for

Plaintiff, at a status conference and in a subsequent Order, that the case would be dismissed for

failure to prosecute if the parties did not file their Cheeks materials by February 14, 2019, at

11:00 a.m. The Court’s Order “provide[d] clear guidance on how [Plaintiff] could avoid

dismissal.” Baptiste, 768 F.3d at 218. This constitutes sufficient notice for purposes of Rule

41(b). See Short, 2018 WL 6618818, at *2 (“Plaintiff was on notice that his failure to comply

would result in dismissal: the Court issued an order explicitly warning Plaintiff that this action

would be dismissed if he failed to respond.”); Lopez v. Pichardo 2230 Rest. Corp., 734 Fed.

App’x 16, 18 (2d Cir. 2018) (summary order) (holding that district court’s issuance of Order to

Show Cause satisfied Rule 41(b) notice requirement).

       The third factor, whether Defendants are likely to be prejudiced by further delay in the

proceedings, weighs in favor of dismissal. “One significant purpose of a settlement agreement is

to resolve a case quickly to avoid further proceedings and associated expenses.” Rodriguez v.

Cavala Café Corp., No. 14 Civ. 8907, 2016 WL 4467557, at *2 (S.D.N.Y. Aug. 22, 2016). By

failing to sign the settlement agreement over a period of six months, “Plaintiff has failed to

ensure the approval of the settlement and thereby has prevented Defendants from obtaining this

benefit of settlement.” See id. Moreover, “prejudice resulting from unreasonable delay may be

presumed as a matter of law.” Peart v. City of New York, 992 F.2d 458, 462 (2d Cir. 1993);

accord Rudder v. Jimenez, No. 11 Civ. 3453, 2014 WL 1349047, at *5 (S.D.N.Y. Apr. 7, 2014)

(“Generally, the degree of prejudice caused begins to weigh in favor of granting a defendant’s
           Case 1:18-cv-01636-LGS Document 34 Filed 02/14/19 Page 6 of 7



motion to dismiss with a delay of six months.”), report and recommendation adopted, 2014 WL

2855012 (S.D.N.Y. June 23, 2014).

       The fourth factor, a balancing of the Court’s interest in managing its docket with

Plaintiff’s interest in receiving a fair chance to be heard, is neutral. “There must be compelling

evidence of an extreme effect on court congestion before a litigant’s right to be heard is

subrogated to the convenience of the court.” Lucas, 84 F.3d at 535–36; accord Pratt v. City of

New York, No. 16 Civ. 8278, 2018 WL 3154613, at *4 (S.D.N.Y. June 28, 2018). Here, the

Court has devoted an inordinate amount of time overseeing what should have been a

straightforward FLSA settlement. Since the parties announced their settlement, the Court has

had to issue six separate orders and preside over a status conference and a show cause hearing.

Even before the settlement had been reached, the parties failed to comply with court deadlines,

creating additional administrative burdens on the Court. (Dkt. Nos. 14 & 21) Although failure

to execute a settlement agreement is, in some cases, “silent and unobtrusive,” Morris, 2011 WL

3665378, at *2, in this case the parties’ repeated non-compliance with the Court’s orders has

made this case particularly burdensome. See Rodriguez, 2016 WL 4467557, at *2 (“[T]he

Court’s interest in balancing its docket outweighs Plaintiff’s interest in this case in receiving a

fair chance to be heard. Plaintiff has repeatedly failed to comply with the Court’s orders, which

has required the Court to issue additional orders prompting the Plaintiff to comply.”). Still,

because this burden is not “extreme,” Lucas, 84 F.3d at 355, the Court finds that this factor is

neutral.

       Finally, the fifth factor, whether the Court has adequately considered a sanction less

drastic than dismissal, weighs in favor of dismissal. No lesser sanction would prompt Plaintiff to

comply -- indeed, Plaintiff’s own lawyer has been unable to ascertain if and when Plaintiff will
         Case 1:18-cv-01636-LGS Document 34 Filed 02/14/19 Page 7 of 7



return to the United States to execute their settlement agreement. Under these circumstances,

dismissal is appropriate. See Rodriguez, 2016 WL 4467557, at *3 (holding that no lesser

sanction than dismissal existed where parties had failed to execute settlement agreement and

plaintiff failed to otherwise pursue claims); Morris, 2011 WL 3665378, at *2 (same).

       For the foregoing reasons, this action is dismissed without prejudice for failure to

prosecute, pursuant to Federal Rule of Civil Procedure 41(b). To the extent the parties reached

an out-of-court settlement, the parties’ settlement is not approved by this Court as required by

Rule 41. See Cheeks, 796 F.3d at 206 (holding that Rule 41 stipulated dismissals settling FLSA

claims with prejudice require approval of the district court or Department of Labor).

       The Clerk of Court is respectfully directed to close the case.



Dated: February 14, 2019
       New York, New York
